DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 10/30/2020 has been entered and fully considered by the examiner. 
Claims 1, 3-5, 7-9 and 12 are amended. Claims 2, and 6 are canceled. Claims 1, 3-5, and 7-12 are currently pending in the application with claims being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites: “the time extractor obtains frequency distribution of the arrival times of the ultrasonic waves”. It is entirely unclear what a frequency of the arrival time is? Is the claim referring to the probability information related to the arrival times? Or is 
Claim 5 further recites: “wave front propagation calculator obtains arrival times of ultrasound waves…to obtain a wave front propagation time change curve.” It is entirely unclear and indefinite as to what is a “time change curve” in the claim? And how is it obtained by obtaining arrival times of ultrasound waves? Is it referring to the change of arriving times during the entire scan? Etc. As a result, the metes and bounds of the claim is unclear causing the claim to be indefinite. For the purposes of examination, it is assumed that the time change curve is the curve obtained by connecting the maximum points of the arrival times of the ultrasound waves.
 Further, it is entirely unclear as to what the claim intends by “obtain” in the above recited limitation. Is the wave front propagation calculator calculates the arrival times? Or does it get it from the user? Or from another section of the device? As a result, the metes and bounds of the claim is unclear causing the claim to be indefinite. For the purposes of examination, it is assumed that the claim intends to calculate the arrival times.
Regarding claims 10 and 11, claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. These errors make the understanding of the claim difficult as it is not clear what is being 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-12 are rejected under 35 U.S.C. 103 as being anticipated by Tsushima (US Pub. No. 2016/0120503) hereinafter “Tsushima” in view of Yamamoto (U.S. Publication NO. 2016/0367224) hereinafter “Yamamoto”
Regarding claims 1 and 12, Tsushima discloses an ultrasonic imaging apparatus/method [see abstract of Tsushima] comprising 
a transmission beamformer [transmission beam former 103; see [0058]  that causes a plurality of ultrasonic transducers [array of ultrasound transducers 101] to respectively transmit ultrasonic waves that are respectively delayed by a predetermined transmission delay time to form a predetermined transmission beam [see [0065]-[0067] of Tsushima] , and 
a reception beamformer [reception beam former 104; see [0058]] that delays received signals by delay times set for each of the plurality of the ultrasonic transducers, after receiving ultrasonic waves transmitted by the plurality of the ultrasonic transducers for a predetermined reception focus [see [0070] of Tsushima], and adds the delayed received signals to obtain phased signals [see [0092] of Tsushima];
wherein the reception beamformer comprises a delay time calculator [delay calculator 1045; see [0088]] that obtains the delay times by calculation [see [0088] and claim 1], and wherein the delay time calculator comprises a wave front propagation calculator that, for each of the plurality of ultrasonic transducers, calculates respective arrival times of ultrasonic waves transmitted from a respective ultrasonic transducers  to the reception focus based on the predetermined delay time, a distance between respective transducer and the reception focus and a velocity of the ultrasonic wave [see [0085]-[0088]]  and claim 1 of Tsushima], and a delay time extractor that calculates the delay times for the reception focus on the basis of distribution of the arrival times of the ultrasonic waves for each of the plurality of the ultrasonic transducers obtained by the wave front propagation calculator [see [0088] and claim 1 of Tsushima].  
Tsushima does not expressly disclose that the wave front propagation calculator calculates an arrival time based on the predetermined delay time. And a delay time extractor calculating the delay time based on the arrival times.
Yamamoto, directed towards beam forming for ultrasound transducers [see abstract of Yamamoto] further discloses that the wave front propagation calculator calculates an arrival time based on the predetermined delay time [see [0132] of Yamamoto disclosing determining a reception time based on calculated delay time]. And a delay time extractor calculating the delay time based on the arrival times.[see [0305] of Yamamoto]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the wave front calculation of Tsushima further and make the wave front propagation calculator calculate an arrival time based on the predetermined delay time. And add a delay time extractor calculating the delay time 
Regarding claim 3, Tsushima further discloses that the delay time extractor obtains a synthesized waveform of the ultrasonic waves that arrive at the reception focus from the plurality of the ultrasonic35 transducers on the basis of distribution of the arrival times of the ultrasonic waves for each of the plurality of the ultrasonic transducers, and calculates the delay times on the basis of temporary change of amplitude of the synthesized waveform. Transducers on the basis of distribution of the arrival times of the ultrasound waves for each of the plurality of the ultrasonic transducers, and calculates the delay times on the basis of temporary change of amplitude of the synthesized waveform. [see FIGs. 7-8 and [0104]-[0105] of Tsushima]
Regarding claim 4, Tsushima further discloses that the delay time extractor obtains frequency distribution of the arrival times of the ultrasonic waves obtained by the wave front propagation calculator for each of the plurality of the ultrasonic transducers, and calculates the synthesized waveform by using the obtained frequency distribution. [see FIG. 10 and [00115]; the graph on the bottom of FIG. 10 corresponds to the frequency distribution of the arrival times]
Regarding claim 5, Tsushima further discloses that the delay time calculator comprises a reception scanning line setter that sets a reception scanning line [see [0105]-[0106] disclosing setting an acoustic line signal], the reception focus is set on the reception scanning line [see FIG. 8]the wave front propagation calculator obtains arrival times of the ultrasonic waves for the plurality of the reception focuses on the reception scanning line to obtain a wave front propagation time change curve for the reception scanning line for each of the plurality of the ultrasonic transducers [see [0106] of Tsushima], and the delay time extractor obtains a delay time curve that shows [see FIG. 8, bottom curve, the dotted line that goes through the curves is the delay time curve which is based on the calculation of the propagation times 401+402+203].  
Regarding claim 7, Tsushima further discloses that the delay time extractor extracts a delay time curve that continues from the starting point to the ending point of the reception scanning line as the delay time curve.[delay time curve is the dotted line that goes through time curves of the figure; see the annotated image below]  

    PNG
    media_image1.png
    465
    1147
    media_image1.png
    Greyscale


Regarding claim 8, Tsushima further discloses that the reception beamformer comprises a plurality of delay adders that delay the received signals of the plurality of the ultrasonic transducers by the delay times, and then add them to obtain phased signals for one ultrasound probe, the delay time extractor extracts a plurality of the delay time curves, and the plurality of the delay adders each obtain phased signal by using delay times of the plurality of the delay time curves. [see [0107]-[0108] of Tsushima disclosing an adder 1048 adding the delay curves to obtain the acoustic line signal]
claim 9, Tsushima further discloses that when two of the delay curves are discontinuous, the delay time extractor connects them to generate a delay time curve that continues from an end to the other end of the reception scanning line.  [see FIG. 8; the bottom image; clearly the delay curves (each of the reception signals) are discontinuous from the next (i.e. there is not a continuous generation of delay curves) and the delay time curve (ie. The dotted line) has been formed by connecting the lines to form a delay time curve]
Regarding claim 10, Tsushima further discloses that the delay curve extractor comprises a delay curve judger that, when there are two or more delay time curves, calculates evaluation index values of the two or more delay time curves by using the amplitude of the synthesized waveform, chooses the delay time curves in the same number37 as that of the delay adders in the order of the evaluation index value from the highest, and outputs delay times of the chosen delay time curves to the delay adder. as that of the delay adders in the order of the evaluation index value form the highest and outputs delay times of the chosen delay time curves to the delay adder. [see [0144]-[0145] and FIG. 15 of Tsushima]
Regarding claim 11, Tsushima further discloses that the reception beamformer comprises an approximated delay model automatic generator, and the approximated delay model automatic generator constructs a constitutive equation for calculating an approximated curve of the delay time curve from the correlation of data of delay time curves calculated by the delay time calculator and a plurality of geometrical wave front models and geometrical constraints prepared beforehand. [see [0118]-[0122] and FIG. 11 of Tsushima]


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793